Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Friedman on 1/8/21.

				    Claims
1. (Currently Amended) A data and memory reorganization and storage method comprising:
configuring, by a processor of a database hardware controller executing an analysis software tool, data capture and analysis settings of a database system resulting in configured data capture and analysis settings;
receiving from a remotely located data source, by said processor in accordance with said configured data capture settings, a data and associated memory analysis request;
first applying, by said processor, first hardware and software tests to received data assets to select a data asset for executing a specified type of analysis to execute said data and associated memory analysis request; 
second applying, by said processor, second hardware and software tests to said received data assets to determine a relevance of said received data assets for defining an order for 
selecting, by said processor in response to said second applying, specified test code for executing said specified type of analysis with respect to said data being stored within said specialized memory structure;
selecting, by said processor, a specified portion of said data and a specified portion of said memory;
executing, by said processor, said specified test code resulting in executing said specified type of analysis with respect to said specified portion of said data and said specified portion of said memory, wherein said executing said specified type of analysis comprises; 
analyzing, by said processor, a number of access attempts for said specified portion of said data with respect to a function of assigned terms; and
generating, by said processor based on results of said analyzing, a predictive model configured to predict a future number of data access attempts with respect to a function of said assigned terms associated with said specified portion of said data;
modifying, by said processor in response to executing said specified test code, said specified portion of said data and said specified portion of said memory resulting in a modified portion of said data and a modified portion of said memory, wherein said modifying comprises removing a portion of said specified test code associated with said specified type of analysis resulting in said modified portion of said data and said modified portion of said memory; 
storing, by said processor, said modified portion of said data within said modified portion of said memory;
executing, by said processor for each data asset of said data assets, said predictive model thereby predicting a number of data access attempts with respect to a ranking for each said data asset;  
executing, by said processor, said ranking thereby controlling an order at which said received data assets are deep analyzed;
enabling, by said processor, an intelligent analysis process such that said analysis software tool learns and retrains internal software code from previous executions of said data and memory reorganization and storage method;
optimizing, by said processor in response to said enabling, said internal software code with respect to skipping specified portions of said internal software code being executed during   subsequent executions of said internal software code thereby increasing a speed of analysis during operation of said database hardware controller, said remotely located data source, and said specialized memory structure; and 
enabling, by said processor in response to results of said optimizing, on-demand network access of said database hardware controller, said remotely located data source, and said specialized memory structure to a shared pool of configurable computing resources executing said internal software code.

13. (Currently Amended) The method of claim 1, further comprising: providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying non-transitory computer-readable code in the control hardware, said code being executed by the computer processor to implement: said configuring, said receiving, said selecting said specified 
14. (Currently Amended) A computer program product, comprising a computer readable storage medium storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of a database hardware controller implements a data and memory reorganization and storage method, said method comprising:
configuring, by said processor executing an analysis software tool, data capture and analysis settings of a database system resulting in configured data capture and analysis settings;
receiving from a remotely located data source, by said processor in accordance with said configured data capture settings, a data and associated memory analysis request;
first applying, by said processor, first hardware and software tests to received data assets to select a data asset for executing a specified type of analysis to execute said data and associated memory analysis request; 
second applying, by said processor, second hardware and software tests to said received data assets to determine a relevance of said received data assets for defining an order for executing a specified type of analysis with respect to data, of said received data assets, being stored within a specialized memory structure;
selecting, by said processor in response to said second applying, specified test code for executing said specified type of analysis with respect to said data being stored within said specialized memory structure;
selecting, by said processor, a specified portion of said data and a specified portion of said memory;

analyzing, by said processor, a number of access attempts for said specified portion of said data with respect to a function of assigned terms; and
generating, by said processor based on results of said analyzing, a predictive model configured to predict a future number of data access attempts with respect to a function of said assigned terms associated with said specified portion of said data;
modifying, by said processor in response to executing said specified test code, said specified portion of said data and said specified portion of said memory resulting in a modified portion of said data and a modified portion of said memory, wherein said modifying comprises removing a portion of said specified test code associated with said specified type of analysis resulting in said modified portion of said data and said modified portion of said memory; 
storing, by said processor, said modified portion of said data within said modified portion of said memory;
executing, by said processor for each data asset of said data assets, said predictive model thereby predicting a number of data access attempts with respect to a ranking for each said data asset;  
executing, by said processor, said ranking thereby controlling an order at which said received data assets are deep analyzed;
enabling, by said processor, an intelligent analysis process such that said analysis software tool learns and retrains internal software code from previous executions of said data and memory reorganization and storage method;
optimizing, by said processor in response to said enabling, said internal software code with respect to skipping specified portions of said internal software code being executed during   subsequent executions of said internal software code thereby increasing a speed of analysis during operation of said database hardware controller, said remotely located data source, and said specialized memory structure; and 
enabling, by said processor in response to results of said optimizing, on-demand network access of said database hardware controller, said remotely located data source, and said specialized memory structure to a shared pool of configurable computing resources executing said internal software code.
20. (Currently Amended) A database hardware controller comprising a processor coupled to a non-transitory computer-readable memory unit, said memory unit comprising instructions that when executed by the computer processor implements a data and memory reorganization and storage method comprising:  
configuring, by said processor executing an analysis software tool, data capture and analysis settings of a database system resulting in configured data capture and analysis settings;
receiving from a remotely located data source, by said processor in accordance with said configured data capture settings, a data and associated memory analysis request;
first applying, by said processor, first hardware and software tests to received data assets to select a data asset for executing a specified type of analysis to execute said data and associated memory analysis request; 
second applying, by said processor, second hardware and software tests to said received data assets to determine a relevance of said received data assets for defining an order for 
selecting, by said processor in response to said second applying, specified test code for executing said specified type of analysis with respect to said data being stored within said specialized memory structure;
selecting, by said processor, a specified portion of said data and a specified portion of said memory;
executing, by said processor, said specified test code resulting in executing said specified type of analysis with respect to said specified portion of said data and said specified portion of said memory, wherein said executing said specified type of analysis comprises; 
analyzing, by said processor, a number of access attempts for said specified portion of said data with respect to a function of assigned terms; and
generating, by said processor based on results of said analyzing, a predictive model configured to predict a future number of data access attempts with respect to a function of said assigned terms associated with said specified portion of said data;
modifying, by said processor in response to executing said specified test code, said specified portion of said data and said specified portion of said memory resulting in a modified portion of said data and a modified portion of said memory, wherein said modifying comprises removing a portion of said specified test code associated with said specified type of analysis resulting in said modified portion of said data and said modified portion of said memory; 
storing, by said processor, said modified portion of said data within said modified portion of said memory;
executing, by said processor for each data asset of said data assets, said predictive model thereby predicting a number of data access attempts with respect to a ranking for each said data asset;  
executing, by said processor, said ranking thereby controlling an order at which said received data assets are deep analyzed;
enabling, by said processor, an intelligent analysis process such that said analysis software tool learns and retrains internal software code from previous executions of said data and memory reorganization and storage method;
optimizing, by said processor in response to said enabling, said internal software code with respect to skipping specified portions of said internal software code being executed during   subsequent executions of said internal software code thereby increasing a speed of analysis during operation of said database hardware controller, said remotely located data source, and said specialized memory structure; and 
enabling, by said processor in response to results of said optimizing, on-demand network access of said database hardware controller, said remotely located data source, and said specialized memory structure to a shared pool of configurable computing resources executing said internal software code.
					Allowability
Claims 1-20 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Jeddeloh – U.S. Patent No. 7,310,752) teaches: memory devices coupled to a memory hub, wherein, the hub includes a plurality of link interfaces which are coupled to processors, also are a plurality of memory controllers coupled to memory devices, and a cross-bar switch coupling to 
However, when read as a whole, the prior art does not teach: executing, by said processor for each data asset of said data assets, said predictive model thereby predicting a number of data access attempts with respect to a ranking for each said data asset; executing, by said processor, said ranking thereby controlling an order at which said received data assets are deep analyzed;
enabling, by said processor, an intelligent analysis process such that said analysis software tool learns and retrains internal software code from previous executions of said data and memory reorganization and storage method; optimizing, by said processor in response to said enabling, said internal software code with respect to skipping specified portions of said internal software code being executed during subsequent executions of said internal software code thereby increasing a speed of analysis during operation of said database hardware controller, said remotely located data source, and said specialized memory structure; and enabling, by said processor in response to results of said optimizing, on-demand network access of said database hardware controller, said remotely located data source, and said specialized memory structure to a shared pool of configurable computing resources executing said internal software code.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                      CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          
          EA
        1/13/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112